 1                                                                Hon. Richard A. Jones
 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 7                                 AT SEATTLE
 8
     UNITED STATES OF AMERICA,
 9                                                   No. CR18-131RAJ
                           Plaintiff,
10
               v.                                    ORDER ON MOTION
11                                                   TO REVIEW ORDER
     LAMONT JEFFREY REYNOLDS,
                                                     OF DETENTION
12
                           Defendant.
13

14        THIS MATTER comes before the Court on Defendant Lamont Jeffrey
15   Reynolds’ Motion to Review Order of Detention. The Court, having considered the
16   motion and memorandum in support, the Government’s response in opposition,
17   having heard argument of counsel on a hearing conducted on this date, and being
18   fully advised, for the reasons set forth on the record in the Court’s oral findings,

19        IT IS ORDERED that Defendant’s Motion to Review Order of Detention

20   (Dkt. #577) is DENIED. Defendant shall remain in custody pending trial in this
     matter.
21

22

23
          DATED this 21st day of February, 2019.
                                                       A
                                                       The Honorable Richard A. Jones
                                                       United States District Judge
24

25

26


      ORDER ON MOTION TO
      REVIEW ORDER OF DETENTION - 1
